Citation Nr: 1312748	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  12-02 515A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen claim for entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



REMAND

The Veteran served on active duty from January 1978 to December 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee, that denied a reopening of the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

On two VA Form 9s (Appeal to Board of Veterans' Appeals), received by the RO in February 2012, the Veteran requested both a hearing before a member of the Board sitting at the RO and a Board hearing via live videoconference.  No steps were taken to schedule the Veteran for a hearing.  The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2012).  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a hearing before a member of the Board.  Therefore, the Board will remand the case to schedule the hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board, either sitting at the RO or by live videoconference, whichever can be done earlier or whichever the Veteran prefers.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the 

right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

